IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,575


EX PARTE RONALD LEE DELCAMP, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 5409-1 IN THE 119th DISTRICT COURT

FROM RUNNELS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
and sentenced to four years' imprisonment.  
	Applicant contends that he was deprived of his meaningful right to a direct appeal through
no fault of his own, and he requests that an out-of-time appeal be granted.  
	The trial court has determined that, due to an error in communications, the Applicant was
deprived of his meaningful right to a direct appeal.  We find, therefore, that Applicant is entitled to
the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 5409-1 from
the 119th Judicial District Court of Runnels County.  Applicant is ordered returned to that time at
which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a
meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues.  We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.

Delivered: December 13, 2006
Do Not Publish